            Case 2:19-cv-00501-AJS Document 75 Filed 07/08/19 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

ANNE WEST, TOM BROWN,                               Civil Action No. 2:19-cv-0501-AJS

                      Plaintiffs,

       v.                                           LEAD CASE

DOCUSIGN, INC.,

                      Defendant.

                                                    Civil Action No. 2:19-cv-0516
ANTOINETTE SUCHENKO and TOM
BROWN,

                      Plaintiffs,                   MEMBER CASE

       v.

SIMPLISAFE, INC.,                                   Electronically Filed

                      Defendant.



                                    NOTICE OF SETTLEMENT

       COMES NOW Plaintiffs Antoinette Suchenko and Tom Brown, by and through their

undersigned counsel, and hereby advise this Honorable Court they have reached an agreement in

principle with Defendant Simplisafe, Inc. The parties are finalizing settlement and dismissal

documents and expect to file the dismissal papers within thirty (30) days.

Dated: July 8, 2019

                                                     By: /s/ Benjamin J. Sweet
                                                     Benjamin J. Sweet
                                                     THE SWEET LAW FIRM, P.C.
                                                     186 Mohawk Drive
                                                     Pittsburgh, PA 15228
                                                     Telephone: (412) 742-0631

                                                     Counsel for Plaintiffs
            Case 2:19-cv-00501-AJS Document 75 Filed 07/08/19 Page 2 of 2




                                   CERTIFICATE OF SERVICE

          I certify that on the 8th of July, 2019, the foregoing document was electronically filed

through the Court’s CM/ECF system, which will send notification of such filing to all counsel of

record.



                                                  /s/ Benjamin J. Sweet
                                                 Benjamin J .Sweet, Esq.




                                                    -2-
